Scott, J.:
I agree that there was error committed in the particulars pointed out by Mr. Justice Laughlin ; but that error went only to the measure of damages and in view of the nature of the article and the amount of the verdict, I do not think it. can fairly be said that it really increased the damages; since the article was one as to which the jury would have been justified in awarding a sum equal to the verdict without including punitive damages.
. I think, therefore, that the error was one which we can *90overlook and that the judgment and order appealed from should be affirmed, with costs.
Miller and Dowling, JJ., concurred; Ingraham, P. J., and Laughlin, J., dissented.